Wade, C. J.
In the absence of any sufficient legal excuse for the failure on the part of counsel for the plaintiffs to send off, for execution in the city of New York (under an agreement between counsel), the interrogatories by which it was expected to establish the claim set up in the plaintiffs’ petition, until within a period of “about two weeks” before the term of the court at which the case in which they were to be used was set for trial, this court can not say that the trial court abused its discretion in refusing to continue the case because the in*606terrogatories had «not been returned, notwithstanding it was the first trial term. The party seeking a continuance for non-return of interrogatories, even when a commission is regularly issued, “must show due diligence in suing out and having the same executed.” Civil Code of 1910, § 5722. No abuse of discretion appearing on the part of the trial judge, the judgment is
Decided July 25, 1917.
Action for damages; from city court of Carrollton—Judge Beall. January 13, 1917.
Buford Boykin, for plaintiffs.
C. B. Hoop, J. M. Moore, for defendant.

Affirmed.


George and Luke, JJ., concur.